PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Herwig, et al.
Application No. 16/993,698
Filing Date: August 14, 2020
Attorney Docket No. Pacoma.P001U1
For: PISTON AND CYLINDER UNIT INCLUDING A RADIALLY INSTALLED PISTON POSITION DETECTION UNIT

:
:
:	
:
:       DECISION ON PETITION
:
:
:



This is a decision on the petition, under 37 CFR 1.55(f), filed November 9, 2021, to accept a delayed submission of a certified copy of the foreign application. 

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements. Accordingly, the petition is granted.

The Office acknowledges receipt of the certified copy of German Application No. 10 2019 122 121.8 received on November 9, 2021.

It is noted that the practitioner’s typed name under the S-signature (“John G. Graves”) given in the present petition does not exactly match the name associated with registration number 62,708 (“John Graves, II”) due to the exclusion of the suffix, “II.”. Based on practitioner’s duty of candor and good faith in dealing with the Office, it is the Office’s position that the same person has been signing papers since the filing of the application.1 Thus, the S-signature in the petition, filed November 9, 2021, has been accepted. Practitioner must notify the Office immediately if this interpretation of the S-signature is not correct. 

Any questions concerning this decision may be directed to the undersigned at (571) 272-3226. Questions concerning status or issuance of the application should be directed to the Office of Data Management at (571) 272-4200. 


/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions


    
        
            
    

    
        1 See 37 CFR 1.56